DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20170064755 A1) in view of Eom (US 20040142690 A1).

Regarding claim 1, Ha teaches an electronic device (Ha, Fig. 1, device 100), comprising: a wireless communication circuitry configured to support a Bluetooth protocol (Ha, Fig. 2 and Par. 66); and at least one processor operatively connected with the wireless communication circuitry (Ha, Fig. 2), (Ha, Fig. 5, a connection is establish between the device 100 (i.e. electronic device) and a device 200 (i.e. first external electronic device) at  S505), perform a first pre-action (Ha, Fig. 5 and Par. 90, perform scanning (i.e. first pre-action) with device 300 (i.e. second external electronic)) for establishing a second link between the first external electronic device and a second external electronic device from the first external electronic device, using the wireless communication circuitry (Ha, Fig. 5, a (second) connection is establish between the device 200 (i.e. first external electronic device) and device 300 (i.e. second external electronic) at S560), and transmit a second message for reporting a result of the first pre-action to the first external electronic device using the wireless communication circuitry (Ha, Fig. 5, the device 100 (i.e. electronic device) transmits the address information of the device 300 (i.e. second external electronic) to the device 200 (i.e. first external electronic device) at S545). 
However, Ha fails to teach the first pre-action performed for establishing the second link as taught above by Ha was when the electronic device 100 received a first message for requesting to perform the first pre-action/scan.
Eom teaches the second communication device 65 (i.e. electronic device) receives an instruction (i.e. request) from the first communication device 61 (i.e. first external electronic device) for perform the page scan (i.e. first pre-action) with respect to the wireless communication device 63 (i.e. second external electronic device) (Eom, Figs. 7-9 and Par. 52-54).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Eom into Ha in order to support hand-offs due to mobile movements (Eom, Par. 3).


Regarding claim 9, Ha teaches an electronic device (Ha, Fig. 1, device 200), comprising: a wireless communication circuitry configured to support a Bluetooth protocol (Ha, Fig. 3, communication unit 210); and at least one processor operatively connected with the wireless communication circuitry (Ha, Fig. 3, processor 220), wherein the at least one processor is configured to: 
establish a first link with a first external electronic device, using the wireless communication circuitry (Ha, Fig. 5, a connection is establish between the device 100 (i.e. first external electronic device) and a device 200 (i.e. electronic device) at  S505), 
transmit a first message for requesting to perform a pre-action (Ha, Fig. 5 and Par. 90, perform scanning (i.e. first pre-action) with device 300 (i.e. second external electronic)) for establishing a second link between the electronic device and a second external electronic device to the first external electronic device (Ha, Fig. 5, a (second) connection is establish between the device 200 (i.e. electronic device) and a device 300 (i.e. second external electronic) at S560), 
receive a second message for reporting a result of the pre-action from the first external electronic device (Ha, Fig. 5, S545 and Par. 93, the device 200 (i.e. electronic device) receives the address information of the device 300 (i.e. second external electronic) from the device 100 (i.e. first external electronic device)), 
and establish the second link with the second external electronic device in response to the second message (Ha, Fig. 5, the (second) connection is establish between the device 200 (i.e. electronic device) and a device 300 (i.e. second external electronic) at S560). 
However, Ha fails to teach the first pre-action performed for establishing the second link as taught above by Ha was when the device 200 (i.e. electronic device) transmit a first message for requesting to perform the first pre-action/scan.
Eom teaches the second communication device 65 (i.e. first external electronic device) receives an instruction (i.e. request) from the first communication device 61 (i.e. electronic device) for perform the page scan (i.e. first pre-action) with respect to the wireless communication device 63 (i.e. second external electronic device) (Eom, Figs. 7-9 and Par. 52-54).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Eom into Ha in order to support hand-offs due to mobile movements (Eom, Par. 3).

Regarding claim 12, the combination of Ha and Eom teaches previous claim.  The combination further teaches the electronic device of claim 9, wherein the pre-action includes at least one of an inquiry scan, a page scan, a BLE scan, a BLE initiating scan, an inquiry, a page, or advertising (Ha, Par. 90).

Regarding claim 13, the combination of Ha and Eom teaches previous claim.  The combination further teaches the electronic device of claim 9, wherein the at least one processor is further configured to transmit or insert at least one of an FHS packet, an EIR packet, filter information, or address information of the second external electronic device together with the first message or into the first message (Eom, Par. 53).

Regarding claim 14, method of claim 14 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 14.


s 2-3, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20170064755 A1) in view of Eom (US 20040142690 A1) and in further view of Aoyagi (US 6901275 B1).

Regarding claim 2, the combination of Ha and Eom teaches previous claim.
However, the combination fails to teach claim 2.
Aoyagi teaches electronic device of claim 1, wherein the at least one processor is further configured to: identify whether a specified condition for taking the first pre-action is satisfied, based at least in part on information of the first external electronic device, the information being included in the first message or being obtained from the first external electronic device while establishing the first link (Aoyagi, Fig. 4 and Col. 6 Lines 30-45), transmit a response message for accepting the request to perform the first pre-action using the wireless communication circuitry, when the specified condition is satisfied, and perform the first pre-action with the second external electronic device (Aoyagi, Fig. 4 Col. Col. 6 Lines 30-45).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Aoyagi into the combination of Ha and Eom in order to make the power consumption of the respective terminals uniform and prolong the configuration time of the wireless network (Aoyagi, Abstract).

Regarding claim 3, the combination of Ha, Eom, and Aoyagi teaches previous claim.  The combination further teaches the electronic device of claim 2, further comprising: a battery, wherein the at least one processor is further configured to identify that the specified condition is satisfied, based on at least one of: a battery level of the first external electronic device being less than a threshold, a battery remaining capacity of the first external electronic device being less than the threshold, current (Aoyagi, Fig. 4 and Col. 6 Lines 30-45), current consumption of the first external electronic device is greater than current consumption of the electronic device with respect to a same pre-action, or at least two or more of the specified conditions are satisfied.

Regarding claims 10-11, apparatus of claims 10-11 are performed by the apparatus of claims 2-3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 2-3 (apparatus) for the apparatus of claims 10-11.

Regarding claims 15-16, method of claims 15-16are performed by the apparatus of claims 2-3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 2-3 (apparatus) for the method of claims 15-16.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20170064755 A1) in view of Eom (US 20040142690 A1) and in further view of Li et al. (US 20190253857 A1).

Regarding claim 4, the combination of Ha and Eom teaches previous claim.
However, the combination fails to teach the electronic device of claim 1, wherein the wireless communication circuitry includes: a first Bluetooth (BT) circuitry, and a second BT circuitry with smaller 
Li teaches such feature (Li, Fig. 2 and Par. 72). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Li into the combination of Ha and Eom in order to prevent heavy power consumption (Li, Par. 5).


Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20170064755 A1) in view of Eom (US 20040142690 A1) and in further view of Palin et al. (US 20150289124 A1).

Regarding claim 5, the combination of Ha and Eom teaches previous claim.
However, the combination fails to teach claim 5. 
Palin teaches the electronic device of claim 1, wherein the first pre-action includes an inquiry scan based on a Bluetooth legacy - 48 -0210-0430 (GM-201904-055-1-US0, 2020-OPSE-3699/US) protocol, and wherein the at least one processor is further configured to: receive an identification (ID) packet including a general inquiry access code (GIAC) from the second external electronic device, using the wireless communication circuitry  (Eom, Table 1 and Pars. 18-19, device access code), and transmit at least one of a frequency hop synchronization (FHS) packet or an extended inquiry response (EIR) packet of the first external electronic device, the at least one of the FHS packet or the EIR packet being included in the first message or being obtained from the first external electronic device while establishing the first link, to the second external electronic device in response to the ID packet Eom, Table 1 and Pars. 19-20).

Palin teaches scanning for the device’s General Inquiry Access Code (GIAC) instead of device's device access code (Palin,  Pars. 89-90).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Palin into the combination of Ha and Eom in order to completely scan for 16 inquiry frequencies (Palin, Par. 90).

Regarding claim 6, the combination of Huang and Ha teaches previous claim.
However, the combination fails to teach claim 6. 
Eom teaches electronic device of claim 1, wherein the first pre-action includes a page scan based on a Bluetooth legacy protocol, and wherein the at least one processor is further configured to: receive an ID packet including a device access code (DAC) of the first external electronic device from the second external electronic device, using the wireless communication circuitry (Eom, Fig. 9 and Pars. 17-20, 54), transmit the ID packet including the DAC of the first external electronic device to the second external electronic device in response to the ID packet (Eom, Fig. 9 and Pars. 17-20, 54), receive an FHS packet of the second external electronic device from the second external electronic device (Eom, Fig. 9 and Pars. 17-20, 54), and transmit the second message for reporting a result of the page scan to the first external electronic device.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Palin into the combination of Ha and Eom in order to control wireless communication connection based on received messages of detected apparatuses (Palin, Par. 1).

Regarding claim 17, method of claim 17 is performed by the apparatus of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (apparatus) for the method of claim 17.

Regarding claim 18, method of claim 18 is performed by the apparatus of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (apparatus) for the method of claim 18.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Ha et al. (US 20170064755 A1) in view of Eom (US 20040142690 A1) and in further view of Kammer et al. (US 7509417 B1).

Regarding claim 7, the combination of Ha and Eom teaches previous claim.  The combination further teaches the electronic device of claim 1, wherein the first pre-action includes a Bluetooth low energy (BLE) scan based on a BLE protocol (Ha, Fig. 5), and wherein the at least one processor is further configured to: receive an advertising packet from the second external electronic device, using the wireless communication circuitry (Ha, Fig. 5), and transmit the second message for notifying the first external electronic device of a reception of the advertising packet to the first external electronic device, when device information of the second external electronic device, the device information being included in the advertising packet, is matched to filter information included in the first message (Ha, Fig. 5).
However, the combination fails to teach the device information being included in the advertising packet is matched to filter information included in the first message.
Kammer such feature (Kammer, Fig. 7, step 730).
 (Kammer, Abstract).

Regarding claim 19, method of claim 19 is performed by the apparatus of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (apparatus) for the method of claim 19.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Ha et al. (US 20170064755 A1) in view of Eom (US 20040142690 A1) and in further view of Julian et al. (US 20140018068 A1).

Regarding claim 8, the combination of Ha and Eom teaches previous claim. The combination further teaches the electronic device of claim 1, wherein the at least one processor is further configured to: perform the first pre-action using a first duty in response to the first message (Eom, Table 1 and Fig. 4, page hopping sequence (i.e. first duty)) and perform the first pre-action using a second duty being a portion of the first duty (Eom, Table 1 and Fig. 4, second part of the page hopping sequence)).
However, the combination the electronic device further configured to: receive a third message for requesting to perform a second pre-action from the first external electronic device while the first pre-action is performed, and perform the second pre-action using a third duty except for the second duty in the first duty.
Julian teaches the electronic device further configured to: receive a third message for requesting to perform a second pre-action from the first external electronic device while the first pre-action is (Julian, Fig. 6), and perform the second pre-action using a third duty except for the second duty in the first duty (Julian, Fig. 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Julian into the combination of Ha and Eom in order to successfully paging the responding device (Julian, Par. 7).

Regarding claim 20, method of claim 20 is performed by the apparatus of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (apparatus) for the method of claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Litwin US 20030195019 A1
Loebbert et al. (US 20050086273 A1).
Nagai et al. US 20110170484 A1
Tanada et al. US 20030124979 A1
Lee et al. US 20180007499 A1
Otsuka et al. US 20070208863 A1
Nordman et al. US 20020174364 A1 (BT packet header)
Choi et al. US 20140181201 A1
Rune US 20030060222 A1
Palin et al. (US 20150373760 A1)
Palin et al. US 20160157078 A1
Vokerink et al. US 20200265288 A1 [0094] The user may select a "Check Maintenance" button 134 in the Maintenance interface 132 to run a maintenance check on the wireless tag components in the physical premises environment 10. In some embodiments, the mobile computing device 40 transmits into the physical premises environment 10 scan request packets (e.g., BLE scan request packets) that respectively include the unique identifiers of one or more of the wireless tags that are currently deployed in the physical premises environment 10. The outgoing scan request packets may be forwarded by intermediate nodes in the wireless tag network (e.g., relay tags or scanner tags) before reaching their target destinations. In response to receipt of the scan request packets, the target nodes transmit respective scan response packets to the mobile computing device 40. In some embodiments, the scan response packets contain the unique identifiers (e.g., UUIDs) associated with the target nodes as well as maintenance information, such as battery state information (e.g., battery level, percentage, or lifetime remaining), wireless coverage, warnings, error notifications, or faults (e.g., an unresponsive wireless tag).
Chaubey US 20100203905 A1 [0050] Normally, a connection between two terminals occurs in the following fashion.  A master terminal (e.g., client terminal 106) uses the General Inquiry Access Code (GIAC) and Dedicated Inquiry Access Code (DIAC) to inquire about the Bluetooth devices (e.g., local paging proxy 104) in its range (Inquire substate).  If any nearby Bluetooth device (terminal) is listening for these inquiries (Inquiry scan sub-state), it responds to the master terminal by sending its address and frequency Hop Synchronization (FHS) packet to the master (Inquiry response sub-state).  After sending the information, the slave may start listening for page messages from the master terminal (Page scan).  The master terminal, after discovering the in-range Bluetooth devices (terminals), may page these slave terminals (Page sub-state) for connection setup.  The slave terminal, in page scan mode if paged by this master terminal, responds (Slave response sub-state) with its Device Access Code (DAC).  The master terminal, after receiving the response from the slave terminal, may respond by transmitting the master terminal's real time clock, master terminal's BD_ADDR, the BCH parity bits and the class of the master terminal (FHS packet).  After slave terminal has received this FHS packet, both enter into Connection state and may start communicating. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/              Primary Examiner, Art Unit 2648
8/4/2021